DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The language “According to one embodiment” should be removed from the abstract.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SEMICONDUCTOR MEMORY DEVICE WITH FIRST AND SECOND SENSE AMPLIFIER--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe, US 20160189770 A1.

As to claim 1, Abe discloses a semiconductor memory device (see Abe Fig 2) comprising: 
a first word line (see Abe Fig 3 Ref WL7) extending in a first direction (see Abe Fig 4 Ref D2); a first memory cell (see Abe Fig 3 Ref MT7 and BL0) configured to store data of at least two bits (see Abe Fig 5 and Para [0074]), a gate of the first memory cell being connected to the first word line (see Abe Fig 4 Ref 23d); 
a second memory cell (see Abe Fig 2 Refs MT7 and BL(L-2)) configured to store data of at least two bits, a gate of the second memory cell (see Abe Fig 4 Ref 23d) being connected to the first word line, the second memory cell being positioned at one side in the first direction (see Abe Fig 2 Ref 114 and the side opposite Ref 112) with respect to the first memory cell; 
a first bit line (see Abe Fig 3 Ref BL0) connected to the first memory cell, the first bit line extending in a second direction (see Abe Fig 4 Ref D1), the second direction crossing the first direction; 
a second bit line (see Abe Fig 2 Ref BL(L-2)) connected to the second memory cell, the second bit line extending in the second direction; 
a first sense amplifier (see Abe Fig 2 Ref 113, Fig 3 Ref BL0, and Fig 7) including: a first transistor (see Abe Fig 7 Ref 61), one end of which is connected to the first bit line (see Abe Fig 7 Ref 61); a second transistor (see Abe Fig 7 Ref 67), a gate of which is connected to the other end of the first transistor (see Abe Fig 7 Ref 67), and a third transistor (see Abe Fig 7 Ref 66), one end of which is connected to one end of the second transistor (see Abe Fig 7 Ref 66); 
a second sense amplifier (see Abe Fig 2 Ref 113, Fig 3 Ref BL(L-2), and Fig 7) including: a fourth transistor (see Abe Fig 7 Ref 61), one end of which is connected to the second bit line; a fifth transistor (see Abe Fig 7 Ref 67), a gate of which is connected to the other end of the fourth transistor, and a sixth transistor (see Abe Fig 7 Ref 66), one end of which is connected to one end of the fifth transistor;
a control circuit (see Abe Fig 2 Refs 112 and 120, and Fig 7); a first signal line (see Abe Fig 7 Ref BLC) electrically connected to the control circuit and a gate of the first transistor of the first sense amplifier (see Abe Fig 7 Ref 61); a second signal line (see Abe Fig 7 Ref BLC) electrically connected to the control circuit and a gate of the fourth transistor of the second sense amplifier (see Abe Fig 7 Ref 61); and a third signal line (see Abe Fig 7 Ref STB) electrically connected to the control circuit, a gate of the third transistor of the first sense amplifier (see Abe Fig 7 Ref 66) and a gate of the sixth transistor of the second sense amplifier (see Abe Fig 7 Ref 66).

As to claim 4, Abe discloses the device of claim 1, further comprising: 
a third memory cell (see Abe Fig 2 Refs MC7 and BL1) configured to store data of at least two bits, a gate of the third memory cell being connected to the first word line, the third memory cell being positioned at the other side in the first direction with respect to the first memory cell (see claim 1 mapping); 
a fourth memory cell (see Abe Fig 2 Refs MC7 and BL(L-1)) configured to store data of at least two bits, a gate of the fourth memory cell being connected to the first word line, the fourth memory cell being positioned at the one side in the first direction with respect to the second memory cell (see claim 1 mapping); 
a third bit line connected to the third memory cell, the third bit line extending in the second direction, a fourth bit line connected to the fourth memory cell, the fourth bit line extending in the second direction (see claim 1 mapping); 
a third sense amplifier including (see Abe Fig 7): a seventh transistor (see Abe Fig 7 Ref 61), one end of which is connected to the third bit line; an eighth transistor, a gate of which is connected to the other end of the seventh transistor (see Abe Fig 7 Ref 67), and a ninth transistor, one end of which is connected to one end of the eighth transistor (see Abe Fig 7 Ref 66); 
a fourth sense amplifier including (see Abe Fig 7): a tenth transistor (see Abe Fig 7 Ref 61), one end of which is connected to the fourth bit line; an eleventh transistor (see Abe Fig 7 Ref 67), a gate of which is connected to the other end of the tenth transistor, and a twelfth transistor, one end of which is connected to one end of the eleventh transistor (see Abe Fig 7 Ref 66); wherein
the first signal line electrically connected to a gate of the seventh transistor of the third sense amplifier (see Abe Fig 7 Ref BLC); the second signal line electrically connected to a gate of the tenth transistor of the fourth sense amplifier (see Abe Fig 7 Ref BLC); and the third signal line electrically connected to a gate of the ninth transistor of the third sense amplifier and a gate of the twelfth transistor of the fourth sense amplifier (see Abe Fig 7 Ref STB).

As to claim 15, Abe discloses the device of claim 1, wherein, 
the first sense amplifier and the second sense amplifier are connected to a power supply line (see Abe Fig 7 Ref VDD), the first transistor is connected between the first bit line and the power supply line, and the fourth transistor is connected between the second bit line and the power supply line (see Abe Fig 7 Ref VDD).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 3, 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe, US 20160189770 A1.

As to claim 2, Abe discloses device of claim 1, wherein 
the first sense amplifier and the second sense amplifier are arranged along the first direction from the other side (see Abe Fig 2 Ref 114 and the side of Ref 112) to the one side (see Abe Fig 2 Ref 114 and the side opposite Ref 112).

Abe does not appear to explicitly disclose in the relied upon embodiment in this order and the first signal line and the second signal line are disconnected from each other.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory structure can be partitioned into even and odd segments, resulting in a particular order of sense amplifiers (see Abe Fig 28 Refs S/A & latch 1-3), with particular signal line structures (see Abe Fig 29 Refs BLSe and BLSo). Further evidence to the obviousness of the combination is the attempt to manage wordline disturbance (see Abe Para [0233]).

As to claim 3, Abe discloses device of claim 1, wherein 
the first signal line is not electrically connected to the gate of the fourth transistor of the second sense amplifier (see Abe Fig 29 Refs BLSe and BLSo), and the second signal line is not electrically connected to the gate of the first transistor of the first sense amplifier (see Abe Fig 29 Refs BLSe and BLSo).

As to claim 5, Abe discloses device of claim 1, wherein 
the first sense amplifier, the third sense amplifier, the second sense amplifier and the fourth sense amplifier are arranged along the first direction from the other side to the one side in this order (see Abe claim 2), and one end of the first signal line is connected to the control circuit, and the other end of the first signal line is connected to the gate of the first transistor of the first sense amplifier (see Abe Fig 7), and one end of the second signal line is connected to the control circuit, and the other end of the second signal line is connected to the gate of the fourth transistor of the fourth sense amplifier (see Abe Fig 7).

As to claim 16, Abe discloses device of claim 1, wherein 
during an operation to access the first memory cell (see Abe Fig 34) and the second memory cell, a voltage of one of the first signal line and the second signal line is kicked (see Abe Fig 34 Ref BLSo), while a voltage of the other one of the first signal line and the second signal line is left un-kicked (see Abe Fig 34 Ref BLSe).

Allowable Subject Matter
Claim(s) 6-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 6):
a voltage at the gate of the first transistor is increased to a first voltage, and decreased to a second voltage, a voltage at the gate of the fourth transistor is increased to a third voltage, and decreased to a fourth voltage, and a strobe signal is applied to the gate of the third transistor and the gate of the sixth transistor in a state where the second voltage is applied to the gate of the first transistor and the fourth voltage is applied to the gate of the fourth transistor, and at least the voltage at the gate of the fourth transistor is gradually decreased from the third voltage to the fourth voltage with a gradient more gentle than a gradient when the voltage at the gate of the fourth transistor is increased to the third voltage.

The prior art does not appear to disclose (as recited in claim 11):
a voltage at a gate of the first transistor is increased to a first voltage, and decreased to a second voltage, a voltage at a gate of the fourth transistor is increased to a third voltage, and decreased to a fourth voltage, and a strobe signal is applied to the gate of the third transistor and the gate of the sixth transistor in a state where the second voltage is applied to the gate of the first transistor and the fourth voltage is applied to the gate of the fourth transistor, and at least the voltage at the gate of the fourth transistor is decreased in a stepwise manner from the third voltage to the fourth voltage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kamata, US 20130279255 A1 discloses a first sense amplifier.
Shirakawa, US 20160078954 A1 discloses an other side.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 05/18/2022